Citation Nr: 1145476	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran had service in the Navy Reserve from November 2005 to February 1967 and served on active duty from February to June 1967.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran has PTSD related to an assault in service.


CONCLUSION OF LAW

PTSD is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In developing the record, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his postservice treatment by private health care providers and VA; statements from the Veteran's wife and daughter and C. J. W.; the transcript of an April 2004 hearing held at the RO before a VA Decision Review Officer; the transcript of the Veteran's August 2010 before the undersigned Veteran's Law Judge; and the report of an April 2011 VA psychiatric examination.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he has PTSD as the result of a beating and sexual assault in service by two military policemen.  He states that following that assault, his work performance deteriorated to the point that he was unable to perform his duties in service and that he developed a dependence on drugs and alcohol.  He notes that he was ultimately given a diagnosis of PTSD and that service connection is, therefore, warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be allowed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where, as here, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A review of the evidence shows that in November 1965, the Veteran enlisted in the Navy Reserve.  On his enlistment contract, he reported that at the age of 8, he was under a doctor's care for nerves.  However, it was noted that there were no findings of a mental disorder.  Indeed, his October 1965 service entrance examination had shown that his psychiatric processes were normal.  Thus, he was presumed to be in sound psychiatric condition at the time he entered the Reserve.  During his service in the Reserve, his service treatment records were negative for any psychiatric problems, and his service personnel records showed that he performed satisfactorily.  There was no evidence of any infractions or trouble with authority, nor was there any evidence of alcohol or drug use or abuse.  

In February 1967, the Veteran was called to active duty.  Approximately 6 days later, he was evaluated for by the Psychiatric Service for multiple somatic complaints.  Following that evaluation, the impression was an emotionally unstable personality with psychophysiologic complaints.  Thereafter, he was administratively separated from service and barred to reenlistment.  

Statements from the Veteran's wife and daughter show that following service, the Veteran began to use and abuse drugs and alcohol and became reclusive.  The postservice treatment records show that in 1987, he cut his wrist and that in the early 1990's, he developed a psychiatric disorder, primarily diagnosed as generalized anxiety disorder, depression, and panic attacks with agoraphobia.  During VA treatment from November 1993 to February 1999, the Veteran reported a history of being assaulted by MP's in service in 1967.  In June 2003, a VA health care provider suggested that there was a history of PTSD, and in 2008, that diagnosis was confirmed by the VA Psychiatric Service.  The question, then, is whether the claimed stressor associated with that diagnosis had actually occurred.

In March 1999, the Veteran's wife noted that the Veteran had told her that the assault in service included a sexual aspect; and in August 2010, C. S. W., the Veteran's former aunt, tended to substantiate that report.  When considered in conjunction with his satisfactory year in the Reserve, his problems occurring immediately after his entry into active duty, and his history of an assault reported back to 1993, the lay statements suggested that the assault in service may have actually occurred.  Therefore, in April 2011, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  

Following the April 2011 VA psychiatric examination, the VA examiner accepted the Veteran's report of his stressor in service and found it adequate to support a diagnosis of PTSD.  Therefore, he concluded that it was at least as likely as not that the Veteran's PTSD was related to service.

While there is no official documentation of an assault in service and no report of an assault from the Veteran until many years after service, the foregoing evidence suggests that the claimed in service assault actually occurred and that the Veteran developed PTSD as the result of that assault.  In this regard, the evidence both for and against the Veteran's claim is in relative equipoise.  Under such circumstances, all reasonable doubt is resolve in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal will be granted on that basis.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


